Citation Nr: 0407186	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for genital herpes from April 5, 
1989?


REPRESENTATION

Appellant represented by:	Sheldon B. Nagelberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1990 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, implementing the Board's July 1990 
grant of entitlement to service connection for genital herpes 
and assigning a noncompensable evaluation therefor, effective 
from April 5, 1989.  This matter was most recently before the 
Board in June 2003, when it was remanded to the RO for 
additional development.  The case is now before the 
undersigned for further review.


REMAND

As part of its June 2003 remand, the Board directed the RO to 
readjudicate what evaluation is warranted from April 5, 1989, 
for genital herpes on the basis of all the evidence on file 
and all governing legal authority, including but not limited 
to those rating criteria for skin disorders in effect prior 
to and on August 30, 2002, see 67 Fed. Reg. 49596 (Jul. 31, 
2002), as well as the holding in Fenderson v. West, 12 
Vet.App. 119 (1999), as to staged ratings.  While the amended 
rating criteria were considered there is no documentation 
that Fenderson was specifically considered, there being no 
mention of whether staged ratings were warranted for genital 
herpes for the period from April 1989  to the present.  

The Board further notes that while this case stems from a 
July 1990 rating decision, and while it would have been 
impossible for VA in 1990 to have complied with a  law first 
enacted in November 2000, a recent decision of the United 
States Court of Appeals for Veterans Claims now requires VA 
to address whether the veteran was prejudiced by VA's failure 
to issue a VCAA notice letter in the chronological sequence 
set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  

In light of the foregoing, and so as to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), its implementing 
regulations, and the jurisprudence interpretive thereof, this 
matter is again REMANDED to the RO for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the RO must notify the veteran 
of what information and evidence is 
needed to substantiate his claim for 
entitlement to a compensable rating for 
genital herpes from April 5, 1989.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO must also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether the veteran has been prejudiced 
by the VA's issuance of VCAA notice 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation.

2.  Thereafter, the RO must readjudicate 
the issue of what evaluation is warranted 
from April 5, 1989, for genital herpes on 
the basis of all the evidence on file and 
all governing legal authority, including 
but not limited to the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof; those 
rating criteria for skin disorders in 
effect prior to and on August 30, 2002, 
see 67 Fed. Reg. 49596 (Jul. 31, 2002); 
and the holding in Fenderson as to staged 
ratings.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case.  They should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.  The RO should 
document their consideration of Fenderson 
in any rating decision issued. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




